Citation Nr: 1630101	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment for Dependents' Educational Assistance (DEA) benefits, under Chapter 35 of Title 38 of the United States Code, beginning August 24, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his mother



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to October 1980.  He passed away in August 2002.  The appellant is the Veteran's son.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant and his mother testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in July 2014.  A copy of the hearing transcript is of record.  The Board then remanded the matter for further development in February 2015, and again in October 2015.

As noted in these prior remands, it is not disputed that the appellant is eligible for DEA benefits from August 24, 2002, through August 25, 2012.  Instead, the issue on appeal is apparently that the appellant attended school at Prairie View A&M University from 2001 until approximately 2006, per his statements, and that he has never been paid his DEA benefits, despite submitted all of the proper paperwork.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the appellant testified at a Board hearing in July 2014.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, the VLJ who held hearing in this case is not available to issue a decision.

In May 2016, the appellant was notified of the above circumstances, and in June 2016, he elected to have a new Travel Board hearing before another VLJ.  Therefore, the case must be remanded to the AOJ to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




